Title: To Benjamin Franklin from Jonathan Mouret, 3 December 1780
From: Mouret, Jonathan
To: Franklin, Benjamin


Sir
havre de grace december 3d 1780
I depend upon your goodness to Excuse this Liberty, and to grant me the favour I am Soliciting which is the Cause that Urges me to it.
Been Just arived here, from English prison where I have been Confind Since the 28 of august last, captured In a Briganting Caled the Retaliation Phylip Kolock Comd. belonging to Messrs. Moris—& Ord—in Philadelphya Bound to Amsterdam, In which I had embarqued in Jully last, after obtaining Leave from The Navie Board for Eight monts for The intended voyge, after having been 19 monts Surgeon of the Shyp morris & Sloop west Florida Wm. Pickles Esqr—Comd. (Now in England) Both of the united states of america, & Which Salerys are stills dew—& not having Any Other methot of Subsisting thens throw my prophation, & the want of employ, enduce me to applyd to you for Succour— as well as for the Service I may render the Commun cause In my Capacity which I hoppes to receive your Comands. I have the Honour to be with Respect Sir your most humble & most Obedient Servt.
Jno. Mouret
The Honorable Benjn. Frankling Esqr.
